Citation Nr: 1451000	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon



THE ISSUE

Entitlement to service connection for a left shoulder, arm, elbow and wrist disability, claimed as secondary to service-connected status post fracture of the middle phalanx of the left fourth (ring) finger.  



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 1992.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a December 2009 RO decision that denied the benefits sought on appeal.  

Although four separate claims were certified on appeal, the Board has recharacterized them as one issue given the similar factual circumstances.


FINDING OF FACT

A left shoulder, arm, elbow or wrist disability was not present in service or until many years thereafter, and any current left upper extremity disability is not causally or etiologically related to, or otherwise aggravated by, the Veteran's service-connected left ring finger disability.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder, arm, elbow or wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January and March 2009.  The letter included notice of how to substantiate a service connection claim on a secondary basis.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA twice during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were comprehensive in scope and adequate upon which to base a decision on the merits of the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided the clinical information necessary to adjudicate the issues addressed in this decision.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal.  In June 2012, the Veteran indicated that he would submit an independent medical examination, but he never did.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  
Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

An alternative method of establishing the third Shedden element for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Factual Background & Analysis

The Veteran does not contend, nor do the STRs show any signs or symptoms of an injury or disability of the left shoulder, elbow or wrist in service or until many years thereafter.  Rather, the Veteran contends that his current left upper extremity problems involving his shoulder, arm, elbow and wrist are due to or caused by his service-connected status post fracture of the left ring finger.  Service connection was granted for that disability in an August 2008 rating decision with an effective date of March 14, 2008.

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of any left upper extremity disability may not be diagnosed via lay observation alone in this case, and he is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of the claimed disabilities in this case.  See Jandreau, 492 F.3d at 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Historically, the STRs showed that the Veteran fractured the middle phalanx of the left fourth (ring) finger playing football in September 1989.  X-ray studies at that time showed a comminuted, nondisplaced fracture of the distal half of the middle phalanx and an old chip fracture at dorsal aspect of the distal interphalangeal (DIP) joint.  The impression included first degree ligamentous sprain of the ring finger.  The STRs were silent for any complaints, treatment, abnormalities or diagnosis for any other left upper extremity problems involving the shoulder, arm, elbow or wrist in service.  Other than a history of the left ring finger fracture, the Veteran's service separation examination in March 1992 showed no left upper extremity problems, and his upper extremities and musculoskeletal systems were normal.  An Army National Guard examination in July 1997 was likewise negative for any complaints, abnormalities or diagnosis for any left upper extremity problems.  

The evidence showed that the Veteran was first seen by VA in November 2003 to establish primary care.  At that time, the Veteran made no mention of any left hand or left upper extremity problems and no pertinent abnormalities were noted.  When seen by VA in March 2008, the Veteran complained of pain in his left ring finger and forearm radiating up the left arm.  He also reported a history of whiplash injury in a motor vehicle accident a year earlier and said that he still had some residual neck pain.  When seen by VA in April 2008, the Veteran complained of chronic pain from his shoulder to his hand and said that his left upper extremity started to be "jerky" months ago.  

A VA EMG study in May 2008 showed mild slowing of impulse across the elbow, but no neuropathy was identified.  The examiner indicated that the EMG study was abnormal and that the Veteran had ulnar entrapment at the elbow.  VA x-ray studies in July 2008 showed arthritis in the 4th finger and left wrist, and calcium deposits in the ligaments in front of the cervical vertebrae.  Later in July 2008, the Veteran reported numbness in the small finger and thumb of the left hand.  NVC/EMG studies were positive for cubital tunnel syndrome.  The impression was left cubital tunnel syndrome and carpal tunnel syndrome.  

On VA examination of the left ring finger in August 2008, the Veteran reported that he worked full-time at a window factory painting windows, and that the pain in his finger was worse with the repetitive motion of his work, but that it did not cause him to miss any time at work.  

VA records showed that the Veteran underwent left cubital tunnel and carpal tunnel release (CTS) without complication in February 2009.  

When examined by VA in November 2009 in connection with these claims, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  On examination, there was no swelling, deformity or tenderness about the left wrist, and the Veteran had full pronation and supination of the wrist, and normal range of motion in the left shoulder and elbow.  X-ray studies showed a completely fused DIP joint of the left ring finger in excellent position and alignment, and slight tilt of the PIP joint with good joint space and no evidence of traumatic arthritis.  The examiner commented that the Veteran's left ring finger residuals were consistent with what he described as a jamming injury in service, which typically produces the type of fracture and rupture of the extensor tendon seen on x-ray.  The middle phalanx of the ring finger was completely healed without any joint damage to the PIP joint.  He noted that the Veteran's elbow symptoms were corrected by the ulnar nerve release surgery, and that there were no further symptoms of any ulnar nerve dysfunction in the hand or arm.  The elbow joint was functioning quite well and there was no indication of any bony abnormalities of the left elbow.  Examination of the left shoulder joint was completely unremarkable without any evidence of ongoing pathology.  The examiner indicated that the injury to the left ring finger would have caused some continuing problems within the finger itself, but opined that the ring finger disability would have no bearing, connection or relationship to any of his other left upper extremity symptoms.  

In April 2012, the Veteran was again examined by VA in connection with these claims to determine the nature and etiology of his left upper extremity complaints, and whether any identified disability was due to or aggravated by his service-connected left ring finger disability.  The examiner included a description of the Veteran's complaints, medical history and findings on examination.  The examiner indicated that he found no evidence that the Veteran's left non-dominant hand would have compensated for the ring finger disability and caused compression at the elbow that resulted in cubital tunnel syndrome.  The examiner opined, therefore, that it was less likely than not that the Veteran's cubital tunnel syndrome was secondary to or aggravated by his service-connected ring finger fracture and fusion of the DIP joint.  

Concerning the left shoulder, the examiner noted that the Veteran's shoulder was completely normal on physical examination and that a VA MRI revealed C-5 radiculopathy, which was consistent with his lateral shoulder complaints.  The examiner concluded that the Veteran's left shoulder symptoms were related to the 
C-5 radiculopathy and had no relationship to his ring finger disability.  The examiner opined that it was less likely than not that the Veteran's left shoulder disability was related to or aggravated by the left ring finger disability.  

The examiner noted that the Veteran's left wrist disability was stable after his CTS release surgery and that his symptoms were consistent with overuse from his previous employment painting and cutting windows.  The examiner indicated that he found no evidence of compensating on the non-dominant hand due to the ring finger disability, and opined that it was less likely than not that the Veteran's left wrist disability was related to or aggravated by the left ring finger disability.  

In this case, the Board finds that the preponderance of the competent medical expert evidence shows that it is less likely than not that the Veteran's left upper extremity disabilities, involving the left shoulder, arm, elbow and wrist is due to or aggravated by his service-connected left ring finger fracture.  The Board finds the November 2009 and April 2012 VA opinions persuasive as they were based on thorough examinations of the Veteran and included detailed discussions of all relevant facts.  The examiners opinions, collectively, offered rational and plausible explanations for concluding that the Veteran's left upper extremity disabilities were not due to or otherwise aggravated by the service-connected left ring finger disability.  The VA examiner in April 2012 indicated, in essence, that there was no evidence of compensation of the non-dominant extremity that would cause any impairment or additional stress on the left upper extremity due to the left ring finger fracture, and that the Veteran's current left upper extremity symptoms were due to specific disabilities, vis-à-vis, C-5 radiculopathy, cubital tunnel syndrome and CTS, the etiology of which were unrelated to or aggravated by the left ring finger disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the Veteran has not presented any competent medical evidence in contradiction to those opinions.  Thus, the most probative evidence of record consists of the unfavorable VA medical opinions.  

While the Veteran believes that his current left upper extremities symptoms are secondary to his service-connected left ring finger disability, he has not presented any competent evidence to support his assertions.  Secondary service connection requires evidence of a current disability that is shown to be proximately due to, aggravated by, or the result of a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the circumstances, the Board finds that the Veteran's belief that his left shoulder, elbow, arm and wrist disabilities are due to or aggravated by his service-connected left ring finger disability is of little probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  The medical experts considered the Veteran's theory of compensation of his service-connected disability, but found that the left upper extremity disabilities were not caused by, or aggravated by, this process.  Accordingly, the Board finds that the Veteran's opinion is of little probative value and declines to assign it any evidentiary weight.  

As there is insufficient evidence showing a relationship between the Veteran's left upper extremity problems involving his left shoulder, arm, elbow and wrist and a service-connected disability, and no evidence of arthritis of those joints within one year of discharge from service or continuity of symptoms, the Board finds no basis for a favorable disposition of the Veteran's claim.  

For the foregoing reasons, the Board finds that the claims of service connection for a left shoulder, arm, elbow and wrist disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left shoulder, arm, elbow and wrist disability, including secondary to service-connected status post fracture of the left fourth (ring) finger, middle phalanx, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


